        Case 3:21-cv-03943-WHO Document 10 Filed 06/11/21 Page 1 of 2



 1   RAFEY BALABANIAN (SBN 315962)
     rbalabanian@edelson.com
 2   LILY HOUGH (SBN 315277)
     lhough@edelson.com
 3   EDELSON PC
     150 California Street, 18th Floor
 4   San Francisco, California 94111
     Tel: 415.212.9300
 5   Fax: 415.373.9435

 6   Attorneys for Plaintiff and the Putative Class

 7
     ANTHONY J WEIBELL (SBN 238850)
 8   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 9   650 Page Mill Road
     Palo Alto, CA 94304-1050
10   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
11   Email: aweibell@wsgr.com

12   Attorneys for Defendant

13                                 UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN FRANCISCO DIVISION

16   JANE DOE,                                             CASE NO.: 3:21-cv-03943-WHO

17                   Plaintiff,                            JOINT NOTICE OF POTENTIAL
                                                           EARLY RESOLUTION
18           v.

19   ROBLOX CORPORATION,

20                   Defendant.

21

22

23           The parties to this action, by and through their undersigned counsel of record, hereby

24   jointly provide notice to the Court and to the public that they are evaluating a potential resolution

25   of this action. If resolved, the parties will file an appropriate notice with the Court. In

26   consideration of the above, the Summons and Complaint in this action have not yet been served

27   but will be served (or service will be waived) prior to the time limit for service in Fed. R. Civ. P.

28   4(m) if the action is not dismissed prior to that date.



     NOTICE OF POTENTIAL RESOLUTION                      -1-                    CASE NO.: 3:21-CV-03943-WHO
        Case 3:21-cv-03943-WHO Document 10 Filed 06/11/21 Page 2 of 2



 1

 2   Dated: June 10, 2021                               EDELSON PC

 3                                                      By: /s/ Rafey Balabanian

 4                                                      Attorneys for Plaintiff
                                                        JANE DOE AND THE PUTATIVE CLASS
 5

 6
     Dated: June 10, 2021                               WILSON SONSINI GOODRICH & ROSATI
 7                                                      Professional Corporation

 8                                                      By: /s/ Anthony J Weibell

 9                                                      Attorneys for Defendant
                                                        ROBLOX CORPORATION
10

11

12                                    ATTESTATION OF FILING

13          The undersigned hereby attests that concurrence in the filing of this document has been

14   duly obtained from all other signatories hereto.

15

16                                                      By: /s/ Anthony J Weibell

17

18

19

20

21

22

23

24

25

26

27

28



     NOTICE OF POTENTIAL RESOLUTION                     -2-                 CASE NO.: 3:21-CV-03943-WHO
